Citation Nr: 0506001	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.   
 
2.  Entitlement to service connection for a cardiovascular 
disorder with hypertension, to include as secondary to 
diabetes mellitus.   
 
3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to diabetes mellitus.   
 
4.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, to include as secondary to 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	H. Cleveland, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1967.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 2003 RO 
rating decision which, in pertinent part, denied service 
connection for diabetes mellitus; a cardiovascular disorder 
with hypertension, to include as secondary to diabetes 
mellitus; peripheral neuropathy of the lower extremities, to 
include as secondary to diabetes mellitus; and for peripheral 
vascular disease of the lower extremities, to include as 
secondary to diabetes mellitus.  In January 2005, the veteran 
testified at a Board videoconference hearing.  A motion at 
the hearing to advance the case on the Board's docket was 
granted by the Board in January 2005.  

The Board notes that at the January 2005 hearing, the veteran 
raised the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
rheumatoid arthritis as well as the issues of entitlement to 
service connection for a skin condition, kidney cancer and 
entitlement to an increase in a 10 percent rating for 
postoperative residuals of lung cancer.  Such issues are not 
before the Board at this time and are referred to the RO for 
appropriate action.  

The present Board decision addresses the issue of entitlement 
to service connection for diabetes mellitus.  The issues of 
entitlement to service connection for a cardiovascular 
disorder with hypertension, to include as secondary to 
diabetes mellitus; entitlement to service connection for 
peripheral neuropathy, to include as secondary to diabetes 
mellitus; and entitlement to service connection for 
peripheral vascular disease of the lower extremities, to 
include as due to diabetes mellitus, are the subject of the 
remand at the end of the decision.  


FINDING OF FACT

The veteran's active duty included service in Vietnam (with 
presumed Agent Orange exposure), and since service he has 
developed Type II diabetes mellitus to a compensable degree.  
There is insufficient contrary evidence to rebut the 
presumption that the diabetes began as the result of exposure 
to herbicides during Vietnam service.  


CONCLUSION OF LAW

Diabetes mellitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes Type II 
diabetes mellitus (adult onset diabetes), if manifest to a 
compensable degree at any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  This presumption 
of service connection may be rebutted by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  

The veteran served on active duty in the Army from February 
1966 to November 1967, including service in Vietnam during 
the Vietnam War from November 1966 to November 1967.  He is 
presumed to have been exposed to herbicides (e.g. Agent 
Orange) during his Vietnam service.  

Diabetes mellitus was not shown during the veteran's period 
of service or for many years later.  Medical evidence, 
including private and VA treatment records, shows that he has 
been diagnosed and treated for Type II diabetes mellitus, and 
that the disease has been manifest to a compensable degree.  

A November 2002 VA diabetes mellitus examination report noted 
that the veteran was diagnosed with diabetes mellitus around 
1993 or 1994 and that he was exposed to Agent Orange during 
service.  The diagnoses included Type II diabetes mellitus, 
rheumatoid arthritis, and previous lung cancer.  

A January 2003 VA diabetes mellitus examination report 
indicated that the veteran's claims file was reviewed.  The 
examiner noted that the veteran developed rheumatoid 
arthritis in 1990 or 1991 and that he was started on 
prednisone at that time.  It was also noted that the veteran 
developed diabetes mellitus in 1993.  The diagnoses were Type 
II diabetes mellitus, rheumatoid arthritis, and residuals of 
lung cancer.  The examiner commented that he thought that it 
was more likely than not that the veteran's Type II diabetes 
mellitus was secondary to his long-term prednisone therapy 
which he was taking for approximately three years before he 
developed diabetes.  

Other treatment entries also noted a possible relationship 
between the veteran's Type II diabetes mellitus and his 
prednisone treatment.  For example, an October 1993 private 
consultation report from St. Edward Mercy Medical Center 
indicated an assessment which included diabetes mellitus Type 
II versus steroid induced diabetes mellitus.  

However, multiple statements from the veteran's private 
physicians dispute the findings of the VA examiner pursuant 
to the January 2003 examination.  An April 2003 statement 
from "E.H.A.", D.O., reported that the veteran informed him 
that he was exposed to herbicides in Vietnam.  Dr. A. 
indicated that the VA recognized diabetes mellitus Type II as 
a result of the herbicide exposure.  It was noted that the 
veteran had been denied disability for his diabetes mellitus 
Type II because of the herbicide exposure and because of a 
previous history of steroid treatment for rheumatoid 
arthritis.  Dr. A. stated that he felt that it was very 
difficult to ascertain an exact cause of diabetes mellitus 
Type II and that the cause was very likely multifactorial.  
Dr. A. remarked that the veteran had known exposure to the 
herbicides and also known exposure to the steroid treatment 
for his rheumatoid arthritis.  He also noted that the veteran 
had no previous family history of diabetes mellitus.  Dr. A. 
restated this comments in a January 2005 statement.  

An April 2003 statement from "S.C.M.", M.D., noted that the 
veteran was on prednisone treatment for arthritis, started by 
rheumatology, and that he was on therapy for elevated blood 
sugar.  Dr. M. indicated that it was very difficult to 
determine how much of the elevation of blood sugar was 
related to prednisone therapy and how much was related to 
diabetic predisposition.  

An April 2003 statement from "J.S.D.", M.D., noted that the 
veteran had been followed in his office for rheumatoid 
arthritis and that he had a complicated medical history 
including rheumatoid arthritis, a stroke and lung cancer.  
Dr. D. noted that the veteran developed diabetes mellitus 
during the evolution of such other illnesses.  Dr. D. 
specifically stated that he found it difficult to determine 
if the veteran's diabetes mellitus was strictly related to 
the prednisone treatment for his arthritis any more than he 
would be able determine that any other precipitation event 
was the source of his diabetes mellitus.  

In a June 2003 statement, Dr. D. reported that despite the 
fact that the veteran had been noted to have findings of 
diabetes mellitus, he did not feel that he could clearly 
state that such was related to prednisone treatment for 
arthritis.  Additionally, in a March 2004 statement, Dr. D. 
indicated that with the fact that the veteran had been on 
relatively small doses of prednisone with the majority of his 
dosing being less than the steroid production of the body, he 
had difficulty in blaming prednisone for causing his diabetes 
mellitus.  

A January 2005 statement from "R.P.R.", M.D., noted that 
the veteran had been under his care for several years 
regarding Type II diabetes mellitus and abnormal thyroid 
functions.  Dr. R. reported that the veteran's situation was 
complicated by the fact that he was on long-term steroid 
therapy for rheumatoid arthritis.  Dr. R. stated that based 
on the veteran's clinical course, he did not feel that the 
use of steroids caused his diabetes.  It was noted that 
certainly the tendency for hyperglycemia had been aggravated 
by chronic steroid use, but that many people were on large 
doses of steroids and did not manifest diabetes or 
hyperglycemia.  Dr. R. commented that he strongly believed 
that the veteran had some underlying predisposing factor 
making him susceptible to diabetes.  

The Board observes that multiple private physicians who have 
treated the veteran for years have disputed, directly or 
indirectly, the finding of the VA examiner that the veteran's 
Type II diabetes mellitus was solely incurred secondary to 
his long-term prednisone therapy.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Despite the negative VA examiner opinion in the instant case, 
there appears to be a valid possibility that the veteran's 
Vietnam Agent Orange exposure was a substantial causative 
factor (perhaps among several) leading to the development of 
his Type II diabetes mellitus.  The only specific evidence in 
rebuttal is the VA examiner's opinion.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

With regard to the presumption of service connection, the 
Board finds that there is insufficient affirmative evidence 
to the contrary, as necessary to rebut the presumption.  

Accordingly, the Board finds that the veteran's diabetes 
mellitus was incurred in service on a presumptive basis, and 
service connection is warranted.  The benefit-of-the-doubt 
rule has been considered in making this decision.  38 
U.S.C.A. § 5107(b).  
Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a June 2002 letter, a 
January 2004 letter, a February 2004 statement of the case, 
and at the Board hearing held in January 2005, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a diabetes mellitus.  The discussions 
in the rating decision, the statement of the case, and at the 
hearing held in January 2005 have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

Service connection for diabetes mellitus is granted.  


REMAND

The other issues on appeal are entitlement to service 
connection for a cardiovascular disorder with hypertension, 
to include as secondary to diabetes mellitus; entitlement to 
service connection for peripheral neuropathy, to include as 
secondary to diabetes mellitus; and entitlement to service 
connection for peripheral vascular disease of the lower 
extremities, to include as due to diabetes mellitus.  

At the time of the RO's consideration of these claims, 
service connection was not in effect for diabetes mellitus, 
and thus logically there could be no basis for secondary 
service connection.  However, the Board has now granted 
service connection for diabetes mellitus.  To accord the 
veteran due process, the RO should again review the remaining 
claims for service connection, to include as secondary to the 
now service-connected diabetes mellitus.  

Given such factors, and if the RO does not concede secondary 
service connection, the duty to assist the veteran with his 
claims requires a VA examination with medical opinion on 
these matters.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:  

1.  If the RO does not concede secondary 
service connection for such disorders, the 
RO should have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed cardiovascular 
disorder with hypertension, peripheral 
neuropathy of the lower extremities, and 
peripheral vascular disease of the lower 
extremities.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the etiology and 
approximate date of onset of any diagnosed 
cardiovascular disorder (including 
hypertension), peripheral neuropathy of 
the lower extremities, and peripheral 
vascular disease of the lower extremities, 
including any relationship between all 
such disorders and the veteran's service.  

The examiner should also specifically 
opine as to whether such disorders were as 
likely as not caused by or permanently 
worsened by the veteran's service-
connected diabetes mellitus.  

2.  The RO should then review the claims 
for entitlement to service connection for 
a cardiovascular disorder with 
hypertension, to include as secondary to 
diabetes mellitus; entitlement to service 
connection for peripheral neuropathy, to 
include as secondary to diabetes mellitus; 
and entitlement to service connection for 
peripheral vascular disease of the lower 
extremities, to include as due to diabetes 
mellitus.  If the claims are denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


